DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

Reasons for Allowance
Claims 1-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for reporting feedback for semi-persistent scheduling (SPS) configuration updates, comprising: 
activating SPS communications for communicating over SPS resources with an access point based on an SPS resource grant that indicates a SPS periodicity configured for the SPS communications; 
over SPS update resources that are scheduled according to a configured SPS update periodicity that is different than the SPS periodicity, an SPS update that modifies the SPS resource grant to apply different SPS resources for communicating with the access point; and 
transmitting feedback to the access point, wherein the feedback indicates whether the SPS update is received over the SPS update resources.

Regarding claims 9, 17 and 25, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-8, 10-16, 18-24 and 26-30, these claims depend from claims 1, 9, 17 and 25, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/HARRY H KIM/           Primary Examiner, Art Unit 2411